C. Allen, J.
So far as we can see, from the brief bill of exceptions, the defence was, not that the defendant was licensed, but that he kept for sale only a certain kind of beer, containing less than three per cent of alcohol. Admitting that he kept for sale the beer which was seized, the defendant, to support his defence, introduced evidence tending to show that he sold from four to five barrels of beer a week, believing it to contain less than three per cent. To meet this defence, the evidence which was objected to was competent. Commonwealth v. Pease, 110 Mass. 412. Commonwealth v. Goodman, 97 Mass. 117. Though not conclusive in its nature, and open to possible explanation on *180other grounds, it had some tendency to show that the beer usually sold by the defendant was stronger than the law allows to be sold by unlicensed persons. The evidence was made relevant by the course of the trial. The time apparently was not more remote than that covered by the evidence introduced by the defendant himself. At any rate, the defendant does not show by his bill of exceptions that he has suffered any injury.

Exceptions overruled.